Title: From Thomas Jefferson to George Jefferson, 17 December 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Dec. 17. 1798.
          
          I recieved by mr Randolph the 300. D. according to order. the money you recieved from mr Pendleton being to be trans[ferred] to Philadelphia for […], I have found means of ordering here a considerable proportion of it by the draughts which are stated below which you will be pleased to honor when presented. I start for Philadelphia  tomorrow where I sh[ould?] be glad to recieve a state of our account. I am Dear [Sir]
          Your affectionate friend & servt
          
            Th: Jefferson
          
          
            
              
                
                
                
                
                  £  s  d
              
              
                Dec.
                [10] 
                order in favor of 
                Isaac Millar for
                  35. 1.10
              
              
                
                 13 
                do.
                Richard Richardson
                  46. 1. 0
              
              
                
                [16] 
                do.
                Wm Davenport
                  75. 0. 0
              
              
                
                [17] 
                do.
                H[astings] Marks
                  44. 7. 2
              
              
                
                [17] 
                do.
                Julius [Clarkson]
                  15. 0. 0
              
              
                
                
                
                
                £215.10. 0
              
            
          
        